DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/13/2022.
 
Response to Arguments
Applicant's arguments filed on 01/13/2022 have been fully considered but they are not persuasive. 
It is argued by the applicant that the term formed over is merely an indication of relative placement of the common source over a substrate (as opposed, for example, to within a substrate).

    PNG
    media_image1.png
    621
    940
    media_image1.png
    Greyscale

In response, fig. 6 of Son (as labeled by examiner above) discloses an indication of relative placement of the common source over a substrate.
In addition, in claim 1, the applicant’s claimed limitation of “wherein dopant from the doped metal silicide common source is diffused into the vertically extending semiconductor channel material, extending upwardly from the doped metal silicide common source” do not distinguish over the Son and Lee and Hong device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the claim is written with functional rather than structural language—it requires the cold UV assembly to be 'effective to' substantially cure rather than requiring ink to be substantially cured—the claim limitation will be anticipated so long as the LEDs disclosed in the '823 patent are able to cure the ink to a great extent"). See MPEP § 2114. 
In this case, it is reasonable to predict that the device of Son and Lee and Hong is capable of “wherein dopant from the doped metal silicide common source is diffused into the vertically extending semiconductor channel material, extending upwardly from the doped metal silicide common source”, because a comparison of Applicant’s specification to the device of Son and Lee and Hong reveals that the device of Son and Lee and Hong is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of “Son and Lee and Hong”.
Because it is reasonable to predict that assume that the device of Son and Lee and Hong is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.
In addition, in claim 16, the applicant’s claimed limitation of “wherein a dopant of the doped metal silicide common source is diffused into the vertically extending channel materials of each of the multiple vertical strings” do not distinguish over the Son and Lee and Hong device because in a device claim only the device per se is relevant, not the recited claimed function.
In addition, in claim 20, the applicant’s claimed limitation of “wherein N+ dopant from the N+ doped refractory metal silicide common source is diffused into the polysilicon of the vertically extending channel material as a result of the ohmic contact” do not distinguish over the Son and Lee and Hong device because in a device claim only the device per se is relevant, not the recited claimed function.



Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 is objected because claim 3 depends on claim 2 which was canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the doped metal silicide common source” in line 3 lacks antecedent basis. It is unclear and indefinite because “the doped metal silicide common source” can be any other doped metal silicide common source that is no N+ doped refractory. As such the claim is unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. 20100240205 (Son) in view of Lee et al. 20110303971 (Lee) in view of Hong et al. 20090262295.

    PNG
    media_image2.png
    657
    1020
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    738
    610
    media_image3.png
    Greyscale


Regarding claim 1, figs. 6-7 of Son discloses an apparatus comprising: 
a plurality of alternating levels of control gate material WL and insulator material 110; 
a vertical string of memory cells formed in the plurality of alternating levels of control gate material and insulator material, the vertical string of memory cells including a semiconductor channel material PL forming a pillar extending vertically through the plurality of alternating levels of control gate material and insulator material, the semiconductor channel material forming a channel for the memory cells of the vertical string of memory cells; and 
a doped common source 105 formed over a substrate (as labeled by examiner above – 105 is formed over that as labeled by examiner to be “a substrate” and as argued by applicant is merely an indication of relative placement of the common source 105 over a substrate as labeled by examiner above) and extending between the vertical string of memory cells and the substrate, the doped common source 105 in contact with the semiconductor channel material PL; 
wherein memory cells of the vertical string of memory cells are at least partially formed in a respective lateral recess (a hollow cut - https://www.merriam-webster.com/dictionary/recess?src=search-dict-box ) in a level of the control gate material WL (see figs. 3 and 6-7), in which the control gate material WL is laterally recessed relative to adjacent levels of insulator material (see recess of WL with upper 110 and lower 110 being adjacent levels), and wherein the memory cells of the vertical string of memory cells comprise: 
a dielectric material IGD (fig. 7) in the lateral recess adjacent to the control gate material WL; 
a charge storage structure FG within the lateral recess and adjacent to the dielectric material IGD; and 
a tunnel dielectric material 143 (gate insulating 143 is a tunnel dielectric as this is NONVOLATILE MEMORY) between the charge storage structure FG and the vertically extending semiconductor channel material PL.
Son does not disclose that the semiconductor channel material PL comprising polysilicon, and does not disclose that the doped common source 105 is a doped metal silicide common source.
However, Lee FIG. 3, discloses a semiconductor pattern 132 may be formed in the respective openings 131. Specifically, the semiconductor pattern 132 may be formed in an opening to be in direct contact with the substrate 100, and may be substantially perpendicular to the substrate 100. For example, the semiconductor pattern 132 may be conformally formed on the inner sidewall of each opening 131. The semiconductor pattern 132 may include, for example, silicon (Si), germanium (Ge), or a combination thereof. The semiconductor pattern 132 may be a doped semiconductor or an undoped, i.e., intrinsic, semiconductor. The semiconductor pattern 132 may have at least one of a single-crystalline structure, an amorphous structure, and a polycrystalline structure.
In view of such teaching, it would have been obvious to form an apparatus of Son comprising the semiconductor channel material PL comprising polysilicon such as taught by Lee in order to form a channel with desired prior art material having desired channel resistance as a function of crystalline structure.
In addition, par [0083] of Lee discloses that common source line CSL may include the impurity region 105 formed in the substrate 100. Conventionally, it may be difficult to maintain resistance, and resistance of a common source line including an impurity region may be high. Thus, according to example embodiments, the common source line CSL may include the impurity region 105 and a common source silicide layer 184 (FIG. 8). Resistance of the common source line CSL including the metal silicide layer 184 may be reduced to be less than that of a conventional common source line CSL, i.e., a common source line including an impurity region without a silicide layer.
In view of such teaching, it would have been obvious to form an apparatus of Son and Lee further comprising wherein the doped common source is a doped metal silicide common source such as taught by Lee in order to reduce the common source line resistance.
Son and Lee do not disclose that the doped metal silicide source in ohmic contact with the semiconductor channel material PL.
However, par [0029] of Hong discloses that ohmic contact layers 355 and 356 may be made of silicide.
As such it would have been obvious to form an apparatus of Son and Lee wherein the doped metal silicide source is in ohmic contact with the semiconductor channel material in order to form a low resistance contact structure such as taught by Hong.
Son and Lee and Hong do not disclose wherein dopant from the doped metal silicide common source is diffused into the vertically extending semiconductor channel material, extending upwardly from the doped metal silicide common source.
However, the applicant’s claimed limitation of “wherein dopant from the doped metal silicide common source is diffused into the vertically extending semiconductor channel material, extending upwardly from the doped metal silicide common source” do not distinguish over the Son and Lee and Hong device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the claim is written with functional rather than structural language—it requires the cold UV assembly to be 'effective to' substantially cure rather than requiring ink to be substantially cured—the claim limitation will be anticipated so long as the LEDs disclosed in the '823 patent are able to cure the ink to a great extent"). See MPEP § 2114. 
In this case, it is reasonable to predict that the device of Son and Lee and Hong is capable of “wherein dopant from the doped metal silicide common source is diffused into the vertically extending semiconductor channel material, extending upwardly from the doped metal silicide common source”, because a comparison of Applicant’s specification to the device of Son and Lee and Hong reveals that the device of Son and Lee and Hong is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of “Son and Lee and Hong”.
Because it is reasonable to predict that assume that the device of Son and Lee and Hong is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.

Regarding claim 16, figs. 6-7 of Son discloses a memory structure, comprising: 
a doped common source 105 formed over a substrate 100; 
multiple vertical strings of memory cells extending above the doped common source, each vertical string of memory cells respectively including, multiple vertically-arranged charge storage transistors, and a vertically extending pillar of semiconductor channel material PL forming a channel of the multiple charge storage transistors in the string; and 
wherein each PL of the vertically extending channel materials of respective strings of the multiple strings of memory cells extends upwardly from a contact with the doped common source 105 to the vertically-arranged charge storage transistors of the respective string, wherein the pillar PL is in selective communication with a respective bit line BL.
Son does not disclose that the doped common source 105 is a doped metal silicide common source.
However, par [0083] of Lee discloses that common source line CSL may include the impurity region 105 formed in the substrate 100. Conventionally, it may be difficult to maintain resistance, and resistance of a common source line including an impurity region may be high. Thus, according to example embodiments, the common source line CSL may include the impurity region 105 and a common source silicide layer 184 (FIG. 8). Resistance of the common source line CSL including the metal silicide layer 184 may be reduced to be less than that of a conventional common source line CSL, i.e., a common source line including an impurity region without a silicide layer.
In view of such teaching, it would have been obvious to form an apparatus of Son further comprising wherein the doped common source is a doped metal silicide common source such as taught by Lee in order to reduce the common source line resistance.
Son and Lee do not disclose the multiple strings of memory cells extends upwardly from an ohmic a contact with the doped common source.
However, par [0029] of Hong discloses that ohmic contact layers 355 and 356 may be made of silicide.
As such it would have been obvious to form an apparatus of Son and Lee wherein the multiple strings of memory cells extends upwardly from an ohmic a contact with the doped common source in order to form a low resistance contact structure such as taught by Hong.
Son and Lee and Hong do not disclose wherein a dopant of the doped metal silicide common source is diffused into the vertically extending channel materials of each of the multiple vertical strings.
However, the applicant’s claimed limitation of “wherein a dopant of the doped metal silicide common source is diffused into the vertically extending channel materials of each of the multiple vertical strings” do not distinguish over the Son and Lee and Hong device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the claim is written with functional rather than structural language—it requires the cold UV assembly to be 'effective to' substantially cure rather than requiring ink to be substantially cured—the claim limitation will be anticipated so long as the LEDs disclosed in the '823 patent are able to cure the ink to a great extent"). See MPEP § 2114. 
In this case, it is reasonable to predict that the device of Son and Lee and Hong is capable of “wherein a dopant of the doped metal silicide common source is diffused into the vertically extending channel materials of each of the multiple vertical strings”, because a comparison of Applicant’s specification to the device of Son and Lee and Hong reveals that the device of Son and Lee and Hong is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of “Son and Lee and Hong”.
Because it is reasonable to predict that assume that the device of Son and Lee and Hong is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.


Regarding claim 3, par [0060] of Son discloses wherein the dielectric material comprises an oxide- nitride-oxide material.

Regarding claim 5, fig. 6 of Son discloses further comprising a select gate material LSL and insulator material 110 adjacent to the semiconductor material PL and between a lowest level of control gate material and the doped metal silicide source 105 (the resulting structure would have been one meeting the claimed invention).

Regarding claim 6, par [0105] of Lee discloses wherein the doped metal silicide source comprises tungsten silicide.
It would have been obvious to form a structure wherein the doped metal silicide source comprises tungsten silicide such as taught by Lee in order to a well know material such as tungsten.

Regarding claim 11, figs. 6-7 of Son discloses wherein the semiconductor material further comprises a polysilicon liner (outer surface of PL is a liner) adjacent the select gate material (LSL is select gate material), and wherein the polysilicon- containing semiconductor channel material extends within the polysilicon liner (inner part of PL is within outer surface of PL (the resulting structure would have been one meeting the claimed invention).

Regarding claim 13, fig. 9 of Lee discloses further comprising a material layer (portion of 105) between the doped metal silicide source 184 and the substrate 100 (the resulting structure would have been one meeting the claimed invention).

Regarding claim 15, par [0105] of Lee discloses tungsten silicide layer but does not disclose wherein the refractory metal silicide comprises tantalum silicide or molybdenum silicide.
However, it would have been obvious to form an apparatus of Son and Lee and Hong comprising wherein the refractory metal silicide comprises tantalum silicide or molybdenum silicide in order to obtain a desire resistance value.

Claims 4, 7-9, 14 and 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Son and Lee and Hong in view of KAWAI et al. 20140264547 (Kawai).

    PNG
    media_image1.png
    621
    940
    media_image1.png
    Greyscale

Regarding claims 4, 7, 14, 17, 19 and 20, figs. 6-7 of Son discloses a memory structure, comprising:
An doped common source 105 over a substrate 100; 
multiple vertical strings of memory cells extending above the doped common source 105, 
each string of the multiple vertical strings including, 
multiple vertically-arranged charge storage transistors, each charge storage 
transistor having a respective control gate WL, 
a respective vertically-extending pillar PL forming a channel for the charge storage transistors of the string, and 
tunnel dielectric material 143 (gate insulating is tunnel dielectric for nonvolatile memory) between the vertically-extending channel material PL and 
each charge storage transistor of the vertical string; and 
wherein the vertically extending polysilicon pillar PL of each of the channels of the respective multiple vertical strings extends vertically from a contact with the doped common source 105 upwardly and adjacent the multiple vertically-arranged charge storage transistors of the respective string.
Son does not disclose that the respective vertically-extending pillar PL comprising polysilicon, and does not disclose that the doped common source 105 is a N+ doped refractory metal silicide doped common source.
However, Lee discloses a doped refractory (par [0105] - titanium silicide or a tungsten silicide) metal silicide common source CSL over a substrate 100.
In view of such teaching, it would have been obvious to form an apparatus of Son and Lee further comprising wherein the doped common source 105 is a doped refractory metal silicide doped common source such as taught by Lee in order to reduce the common source line resistance.
In addition, FIG. 3 of Lee discloses a semiconductor pattern 132 may be formed in the respective openings 131. Specifically, the semiconductor pattern 132 may be …silicon (Si),…a polycrystalline structure.
In view of such teaching, it would have been obvious to form an apparatus of Son and Lee comprising wherein the respective vertically-extending pillar PL comprising polysilicon such as taught by Lee in order to form a channel with desired prior art material having desired channel resistance as a function of crystalline structure.
Son and Lee do not discloses that the respective multiple vertical strings extends vertically from an ohmic contact with the doped refractory metal silicide common source.
However, par [0029] of Hong discloses that ohmic contact layers 355 and 356 may be made of silicide.
As such it would have been obvious to form a structure of Son and Lee that the respective multiple vertical strings extends vertically from an ohmic contact with the doped refractory metal silicide common source in order to form a low resistance contact structure such as taught by Hong.
Son and Lee and Hong do not disclose of N+ doped refractory metal silicide common source.
However, par [0070] of Kawai discloses that it is also possible to dope As, instead of P, in the doped silicide layer 71. B can also be doped when the channel is a p-channel.
Therefore, it would have been obvious to form a structure of Son and Lee and Hong comprising a N+ doped refractory metal silicide source in order to form a structure comprising n-channel such as taught by Kawai.
Son and Lee and Hong and Kawai do not disclose wherein N+ dopant from the N+ doped refractory metal silicide common source is diffused into the polysilicon of the vertically extending channel material as a result of the ohmic contact.
However, the applicant’s claimed limitation of “wherein N+ dopant from the N+ doped refractory metal silicide common source is diffused into the polysilicon of the vertically extending channel material as a result of the ohmic contact” do not distinguish over the Son and Lee and Hong device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the claim is written with functional rather than structural language—it requires the cold UV assembly to be 'effective to' substantially cure rather than requiring ink to be substantially cured—the claim limitation will be anticipated so long as the LEDs disclosed in the '823 patent are able to cure the ink to a great extent"). See MPEP § 2114. 
In this case, it is reasonable to predict that the device of Son and Lee and Hong is capable of “wherein N+ dopant from the refractory metal silicide is diffused into the polysilicon of the vertically extending channel material as a result of the ohmic contact”, because a comparison of Applicant’s specification to the device of Son and Lee and Hong reveals that the device of Son and Lee and Hong is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of “Son and Lee and Hong”.
Because it is reasonable to predict that assume that the device of Son and Lee and Hong is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.


Regarding claims 8-9, Son and Lee and Hong discloses claim 1, and par [0068] of Kawai discloses wherein the doped metal silicide source comprises a P+ doped metal silicide wherein the doped metal silicide source is doped with boron or gallium.
In view of such teaching, it would have been obvious to form an apparatus of Son and Lee and Hong wherein the doped metal silicide source comprises a P+ doped metal silicide wherein the doped metal silicide source is doped with boron or gallium such as taught by Kawai in order to form P-channel device.

Regarding claim 18, par [0105] of Lee discloses wherein the refractory metal silicide is of tungsten silicide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on MAX flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829